Name: Commission Regulation (EEC) No 3144/84 of 8 November 1984 on the supply of various lots of butteroil as food aid
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 295 / 4 Official Journal of the European Communities 13 . 11 . 84 COMMISSION REGULATION (EEC) No 3144 / 84 of 8 November 1984 on the supply of various lots of butteroil as food aid skimmed-milk powder , butter and butteroil as food aid ( 4 ), as amended by Regulation (EEC) No 1886 / 83 ( 5 ); whereas , in particular , the periods and terms for supply and the procedure to be used to determine the costs arising therefrom should be laid down ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Milk and Milk Products , HAS ADOPTED THIS REGULATION: THE COMMISSION OF THE EUROPEAN COMMUNITIES , Having regard to the Treaty establishing the European Economic Community , Having regard to Council Regulation (EEC ) No 804/ 68 of 27 June 1968 on the common organization of the market in milk and milk products (*), as last amended by Regulation (EEC ) No 1557 / 84 ( 2 ), and in particular Article 6 (7 ) thereof, Having regard to Council Regulation (EEC) No 1278 / 84 of 7 May 1984 laying down the implementing rules for 1984 for Regulation (EEC) No 3331 / 82 concerning food-aid policy and food-aid management ( 3 ), Whereas , under the food-aid programmes adopted by the Council Regulations specified in the Annex , certain third countries and beneficiary organizations have requested the supply of the quantities of butteroil set out therein; Whereas , therefore , supply should be effected in accordance with the rules laid down in Commission Regulation (EEC) No 1354 / 83 of 17 May 1983 laying down general rules for the mobilization and supply of Article 1 The intervention agencies shall , in accordance with the provisions of Regulation (EEC) No 1354 / 83 , supply butteroil as food aid on the special terms set out in the Annex . Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 8 November 1984 . For the Commission Poul DALSAGER Member of the Commission 0 ) OJ No L 148 , 28 . 6 . 1968 , p. 13 . ( 2 ) OJ No L 150 , 6 . 6 . 1984 , p. 6 . ( 3 ) OJ No L 124 , 11 . 5 . 1984 , p. 1 . ( 4 ) OJ No L 142 , 1 . 6 . 1983 , p. 1 . ( 5 ) OJ No L 187 , 12 . 7 . 1983 , p. 29 . 13 . 11 . 84 Official Journal of the European Communities No L 295 / 5 ANNEX Notice of invitation to tender i 1 ) Description of the lot A B 1 . Programme : 1984 ( a) legal basis Council Regulation (EEC) No 1278 / 84 (b ) purpose Commission Decision of 20 July 1984 2 . Recipient UNRWA 3 . Country of destination Syria 4 . Stage and place of delivery cif Lattaki , Tartous 5 . Representative of the re ­ cipient ( 2 ) ( 3 ) ( 4 ) UNRWA Field Supply and Transport Officer PO Box 4313 , Damascus , Syria 6 . Total quantity 70 tonnes 50 tonnes 7 . Origin of the butteroil To manufacture from intervention butter 8 . Intervention agency holding the stocks Belgian 9 . Specific characteristics  10 . Packaging ( 5 ) 11 . Supplementary markings on the packaging 'GIFT OF THE EUROPEAN ECONOMIC COMMUNITY TO UNRWA FOR FREE DISTRIBUTION TO PALESTINE REFUGEES / LATTAKIA / TARTOUS' 12 . Shipment period Before 30 November 1984 Before 15 January 1985 13 . Closing date for the submission of tenders  14 . In the case of a second invitation to tender pursuant to Article 14 (2 ) of Regulation (EEC ) No 1354 / 83 : ( a ) shipment period  ( b ) closing date for the submis ­ sion of tenders  15 . Miscellaneous The costs of supply are determined by the Belgian intervention agency in accordance with Article 15 of Regulation (EEC ) No 1354 / 83 No L 295 / 6 Official Journal of the European Communities 13 . 11 . 84 Description of the lot C 1 . Programme : 1984 (a ) legal basis Council Regulation (EEC) No 1278 / 84 (b) purpose Commission Decision of 20 July 1984 2 . Recipient UNRWA 3 . Country of destination Lebanon 4 . Stage and place of delivery cif Beirut 5 . Representative of the re ­ cipient (2 ) ( 3 ) ( 4 ) UNRWA Field Supply and Transport Officer , Beirut, Lebanon 6 . Total quantity 80 tonnes 7 . Origin of the butteroil To manufacture from intervention butter 8 . Intervention agency holding the stocks Irish 9 . Specific characteristics  10 . Packaging (5 ) 11 . Supplementary markings on the packaging 'GIFT OF THE EUROPEAN ECONOMIC COMMUNITY TO UNRWA FOR FREE DISTRIBUTION TO PALESTINE REFUGEES / BEIRUT' 12 . Shipment period Before 30 November 1984 13 . Closing date for the submission of tenders  14 . In the case of a second invitation to tender pursuant to Article 14 (2) of Regulation (EEC) No 1354/ 83 : ( a ) shipment period  ( b ) closing date for the submis ­ sion of tenders  15 . Miscellaneous The costs of supply are determined by the Irish intervention agency in accordance with Article 15 of Regulation (EEC) No 1354/ 83 13 . 11 . 84 Official Journal of the European Communities No L 295 / 7 Description of the lot D E 1 . Programme : 1984 ( a ) legal basis Council Regulation (EEC ) No 1278 / 84 ( b ) purpose Commission Decision of 20 July 1984 2 . Recipient UNRWA 3 . Country of destination Jordan 4 . Stage and place of delivery cif Aqaba 5 . Representative of the re ­ cipient ( 2 ) ( 3 ) ( 4 ) UNRWA Field Supply and Transport Officer , Amman , Jordan 6 . Total quantity 100 tonnes 100 tonnes 7 . Origin of the butteroil To manufacture from intervention butter 8 . Intervention agency holding the stocks Dutch British 9 . Specific characteristics  10 . Packaging ( 5 ) 11 . Supplementary markings on the packaging 'GIFT OF THE EUROPEAN ECONOMIC COMMUNITY TO UNRWA FOR FREE DISTRIBUTION TO PALESTINE REFUGEES / AQABA' 12 . Shipment period Before 30 November 1984 Before 15 January 1985 13 . Closing date for the submission of tenders  14 . In the case of a second invitation to tender pursuant to Article 14 (2 ) of Regulation (EEC ) No 1354 / 83 : ( a ) shipment period (b ) closing date for the submis ­ sion of tenders  15 . Miscellaneous The costs of supply are determined by the Dutch British Intervention agency in accordance with Article 15 of Regulation (EEC ) No 1354 / 83 No L 295 / 8 Official Journal of the European Communities 13 . 11 . 84 Description of the lot F 1 . Programme: 1984 ( a ) legal basis Council Regulation (EEC) No 1278 / 84 (b ) purpose Commission Decision of 20 July 1984 2 . Recipient UNRWA 3 . Country of destination Israel 4 . Stage and place of delivery cif Ashdod 5 . Representative of the re ­ cipient ( 2 ) ( 3 ) ( 4 ) Hevra Klalit Lehashgaha BM, Pavilion 15 , Port Area , Ashdod , Israel 6 . Total quantity 350 tonnes 7 . Origin of the butteroil To manufacture from intervention butter 8 . Intervention agency holding the stocks German 9 . Specific characteristics  10 . Packaging ( s ) 11 . Supplementary markings on the packaging 'GIFT OF THE EUROPEAN ECONOMIC COMMUNITY TO UNRWA FOR FREE DISTRIBUTION TO PALESTINE REFUGEES / ASHDOD' 12 . Shipment period Before 15 January 1985 13 . Closing date for the submission of tenders 26 November 1984 14 . In the case of a second invitation to tender pursuant to Article 14 (2 ) of Regulation (EEC ) No 1354 / 83 : ( a ) shipment period Before 31 January 1985 ( b ) closing date for the submis ­ sion of tenders 10 December 1984 15 . Miscellaneous  13 . 11 . 84 Official Journal of the European Communities No L 295 / 9 Description of the lot G H 1 . Programme : 1984 ( a ) legal basis Council Regulation (EEC) No 1278 / 84 (b ) purpose Commission Decision of 20 July 1984 2 . Recipient UNRWA 3 . Country of destination Israel 4 . Stage and place of delivery cif Ashdod cif Haifa 5 . Representative of the re ­ cipient ( 2 ) ( 3 ) ( 4 ) Hevra Klalit Lehashgaha BM, Pavilion 15 , Port Area , Ashdod , Israel 6 . Total quantity 150 tonnes 100 tonnes 7 . Origin of the butteroil To manufacture from intervention butter 8 . Intervention agency holding the stocks German Irish 9 . Specific characteristics  10 . Packaging (5 ) 11 . Supplementary markings on the packaging 'GIFT OF THE EUROPEAN ECONOMIC COMMUNITY TO UNRWA FOR FREE DISTRIBUTION TO PALESTINE REFUGEES / ASHDOD' HAIFA' 12 . Shipment period Before 30 November 1984 13 . Closing date for the submission of tenders  14 . In the case of a second invitation to tender pursuant to Article 14 (2 ) of Regulation (EEC) No 1354 / 83 : ( a ) shipment period  ( b ) closing date for the submis ­ sion of tenders  15 . Miscellaneous The costs of supply are determined by the German Irish intervention agency in accordance with Article 15 of Regulation (EEC) No 1354 / 83 No L 295 / 10 Official Journal of the European Communities 13 . 11 . 84 Description of the lot I K 1 . Programme : 1984 ( a ) legal basis Council Regulation (EEC) No 1278 / 84 (b ) purpose Commission Decision of 3 July 1984 2 . 3 . Recipient Country of destination j* Republic of India 4 . Stage and place of delivery fob 5 . Representative of the recipient ( 3 ) Mr Chawla , Conseiller de l'Ambassade de l'lnde , ChaussÃ ©e de Vleurgat 21 7 , 1050 Bruxelles ( tÃ ©l. 02 / 640 91 40 , telex 22510 INDEMB B) 6 . Total quantity 500 tonnes 500 tonnes 7 . Origin of the butteroil To manufacture from intervention butter 8 . Intervention agency holding the stocks Belgian Irish 9 . Specific characteristics  10 . Packaging Five kilograms 11 . Supplementary markings on the packaging 'MADRAS / 'BOMBAY / SUPPLIED TO THE INDIAN DAIRY CORPORATION UNDER THE FOOD-AID PROGRAMME OF THE EUROPEAN ECONOMIC COMMUNITY' 12 . Shipment period Before 31 December 1984 Before 15 January 1985 13 . Closing date for the submission of tenders 26 November 1984 14 . In the case of a second invitation to tender pursuant to Article 14 (2 ) of Regulation (EEC ) No 1354 / 83 : ( a ) shipment period Before 15 January 1985 Before 31 January 1985 ( b ) closing date for the submis ­ sion of tenders 10 December 1984 15 . Miscellaneous  13 . 11 . 84 Official Journal of the European Communities No L 295 / 11 Description of the lot L 1 . Programme: 1984 ( a ) legal basis Council Regulation (EEC) No 1278 / 84 (b ) purpose Commission Decision of 20 July 1984 2 . 3 . Recipient Country of destination ^j" Guinea Bissau 4 . Stage and place of delivery Bissau 5 . Representative of the recipient ( 3 ) M. Mario Cabral , Ministre du Commerce , s / c D616gation de la CEE , C.P. 359 Bissau 6 . Total quantity 125 tonnes 7 . Origin of the butteroil To be manufactured from intervention butter 8 . Intervention agency holding the stocks Dutch 9 . Specific characteristics  10 . Packaging Five kilograms 11 . Supplementary markings on the packaging 'DOM DA COMUNIDADE ECONOMICA EUROPEIA A REPUBLICA DA GUINE-BISSAU' 12 . Shipment period Before 30 November 1984 13 . Closing date for the submission of tenders  14 . In the case of a second invitation to tender pursuant to Article 14 (2 ) of Regulation (EEC) No 1354 / 83 : ( a ) shipment period  ( b ) closing date for the submis ­ sion of tenders  15 . Miscellaneous The costs of supply are determined by the Dutch intervention agency in accordance with Article 15 of Regulation (EEC ) No 1354 / 83 No L 295 / 12 Official Journal of the European Communities 13 . 11 . 84 Notes (*) This Annex , together with the notice published in Official journal of the European Communities No C 208 of 4 August 1983 , page 9 , shall serve as notice of invitation to tender . ( 2 ) See list published in Official Journal of the European Communities No C 229 of 26 August 1983 , page 2 . ( 3 ) The successful tenderer shall contact the beneficiary as soon as possible in order to ascertain which shipping documents are required . ( 4 ) The successful tenderer shall send a copy of the shipping documents to the following address : Delegation de la Commission en . . . ( country of destination), c / o 'Diplomatic Bag' (Berlaymont 1 / 123 ), 200 , rue de la Loi , B-1049 Brussels . ( 5 ) In new, bunged metal drums , coated inside with food-can varnish or having been subject to a procedure giving equivalent guarantees , of 190 to 200 kilograms ( to be indicated in the tender) net weight , fully filled and hermetically sealed in an atmosphere of nitrogen . The drums should be strong enough to withstand a long sea journey . Their composition must not be such as to be harmful to human health or to cause a change in the colour , taste or odour of their contents . Each drum must be fully leakproof.